--------------------------------------------------------------------------------

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE –OR-EXERCISABLE]
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

Principal Amount: $__________ Issue Date: August 14, 2009

SECURED CONVERTIBLE PROMISSORY NOTE

          FOR VALUE RECEIVED, LIBERTY STAR URANIUM & METALS CORP., a Nevada
corporation (hereinafter called “Borrower”), hereby promises to pay to ALPHA
CAPITAL ANSTALT, Pradafant 7, 9490 Furstentums, Vaduz, Lichtenstein, Fax:
011-42-32323196 (the “Holder”) or its registered assigns or successors in
interest or order, without demand, the sum of
______________________________________________________ Dollars ($_________)
(“Principal Amount”), on August 14, 2010 (the “Maturity Date”), if not sooner
paid.

          This Note has been entered into pursuant to the terms of a
subscription agreement between the Borrower, the Holder and certain other
holders (the “Other Holders”) of convertible promissory notes (the “Other
Notes”), dated of even date herewith (the “Subscription Agreement”), and shall
be governed by the terms of such Subscription Agreement. Unless otherwise
separately defined herein, all capitalized terms used in this Note shall have
the same meaning as is set forth in the Subscription Agreement. The following
terms shall apply to this Note:

ARTICLE I

INTEREST; AMORTIZATION

                     1.1. Interest Rate. Subject to Section 6.7 hereof, interest
payable on this Note shall accrue on the outstanding Principal Amount at a rate
per annum (the "Interest Rate") of twelve percent (12%). Interest on the
outstanding Principal Amount shall accrue from the date of this Note and shall
be payable in arrears together with, at the same time and in the same manner as
payment of Principal Amount and on the Maturity Date, whether by acceleration or
otherwise.

1

--------------------------------------------------------------------------------

                    1.2.      Minimum Monthly Principal Payments. Amortizing
payments of the outstanding Principal Amount of this Note and accrued interest
shall commence on February 15, 2010 and on the same day of each month thereafter
(each a “Repayment Date”) until the Principal Amount has been repaid in full,
whether by the payment of cash or by the conversion of such Principal Amount and
interest into Common Stock pursuant to the terms hereof. Subject to Section 2.1
and Article 3 below, on each Repayment Date, the Borrower shall make payments to
the Holder in an amount equal to 20% of the initial Principal Amount, the amount
of accrued but unpaid or unconverted interest on the entire Principal Amount as
of such Repayment Date, and any other amounts which are then owing under this
Note that have not been paid (collectively, the “Monthly Amount”). Amounts of
conversions of Principal Amount made by the Holder or Borrower pursuant to
Section 2.1 or Article III and amounts redeemed pursuant to Section 2.3 of this
Note shall be applied first against outstanding fees and damages, then
outstanding already payable accrued interest and then to Principal Amounts of
not yet due Monthly Amounts commencing with the last Monthly Amount next payable
and thereafter to Monthly Amounts in reverse chronological order. Any Principal
Amount, interest and any other sum arising under this Note and the Subscription
Agreement that remains outstanding on the Maturity Date shall be due and payable
on the Maturity Date.

                    1.3.      Mandatory Repayment. The entire Principal Interest
and all other sums due under and in connection with this Note and the August
2009 Transaction Documents shall be immediately due and payable upon the
Borrower’s receipt of the net proceeds from the sale and issuance by the
Borrower and/or a Subsidiary of Borrower of Debt and/or Equity for the gross
amount of $3,000,000 in a single or series of offerings of such debt and/or
equity.

                    1.4.      Default Interest Rate. Following the occurrence
and during the continuance of an Event of Default (as defined in Article IV),
which, if susceptible to cure is not cured within twenty (20) days, otherwise
then from the first date of such occurrence, the annual interest rate on this
Note shall (subject to Section 6.7) be eighteen percent (18%). Such interest
shall be due and payable together with regular scheduled Monthly Amounts.

ARTICLE II

CONVERSION AND REPAYMENT

                    2.1.      Payment of Monthly Amount in Cash or Common Stock.
Subject to Sections 2.3 and 3.2 hereof, the Borrower shall pay the Monthly
Amount on the applicable Repayment Date at the Borrower’s election, in either of
the following manners: (i) in cash equal to 110% of the Principal portion of the
Monthly Amount and 100% of all other components of the Monthly Amount, or (ii)
with Common Stock at an applied conversion rate equal to the lesser of (A) the
Fixed Conversion Price (as defined in section 3.1 hereof), or (B) seventy-five
percent (75%) of the average daily closing bid prices of the Common Stock as
reported by Bloomberg L.P. for the Principal Market for the five trading days
preceding such Repayment Date (as such amount may be adjusted as described
herein). Amounts paid with cash or shares of Common Stock must be delivered to
the Holder not later than three business days after the applicable Repayment
Date. The Borrower must send notice to the Holder by confirmed telecopier not
later than 6:00 PM, New York City time on the tenth calendar day preceding a
Repayment Date notifying Holder of Borrower’s election to pay the Monthly Amount
in cash or Common Stock. The Notice must state the amount of the Monthly Amount
including a description of the components of such Monthly Amount and, to the
extent possible, include supporting calculations. The same election must be made
to all Holders and Other Holders. If such notice is not given, or is not timely
given or if the Monthly Redemption Amount is not timely delivered, then the
Holder shall at anytime thereafter have the right on three business days prior
notice to the Borrower to elect to receive such Monthly Amount in cash or Common
Stock as described in Sections (i) and (ii) above.

2

--------------------------------------------------------------------------------

                    2.2.      Restriction on Payments in Kind. Notwithstanding
anything to the contrary herein, the Borrower may not exercise its right to pay
any portion of the Monthly Amount with Common Stock without the Holder’s consent
unless on the day the Common Stock issued as payment of a Monthly Redemption
Amount (a) an exemption from registration of the resale of shares of Common
Stock to be issued in payment of the Monthly Amount is available to the Holder
for the unrestricted public resale of the Conversion Shares pursuant to Rule
144(b)(1) of the 1933 Act without volume or manner of sale limitations, or such
shares of Common Stock are included for the unrestricted pubic resale thereof in
an effective registration statement filed with the Commission, (b) an Event of
Default (or an event that with the passage of time or the giving of notice could
become an Event of Default) hereunder has not occurred, (c) the delivery of such
Common Stock to Holder is timely made, (d) the amount of Common Stock (based on
the aggregate Conversion Price) that would be issued in satisfaction of the
Monthly Amount may not exceed for the Holder and Other Holders, in the
aggregate, who could receive such Common Stock, more than 40% of the aggregate
daily trading volume of the Common Stock for the five trading days preceding
such Repayment Date, as reported by Bloomberg L.P. for the Principal Market, and
(e) the Principal Market is either the OTC Bulletin Board, American Stock
Exchange, Nasdaq Capital Market, Nasdaq National Market, or New York Stock
Exchange (“Listing Condition”) from and after thirty (30) days prior to a
Repayment Date.

                    2.3.      Optional Redemption. Provided an Event of Default
or an event which with the passage of time or the giving of notice would become
an Event of Default is not pending, then the Borrower will have the option of
prepaying the unpaid and unconverted Principal Amount then outstanding under
this Note ("Optional Redemption"), in whole or in part in increments of not less
than $100,000, or the entire outstanding balance if less than $100,000 in the
aggregate on this Note, by paying to the Holder a sum of money equal to the
Redemption Amount described below. Borrower’s election to exercise its right to
prepay must be by notice in writing (“Notice of Redemption”). The Redemption
Amount shall equal 125% of the outstanding Principal Amount being redeemed
together with all interest accrued on this Note and all other amounts payable
hereunder or pursuant to the Subscription Agreement. The Notice of Redemption
shall specify the date for such Optional Redemption (the "Redemption Payment
Date"), which date shall be twenty days after the date of the Notice of
Redemption. A Notice of Redemption shall not be effective with respect to any
portion of the principal amount under this Note for which the Holder has a
pending election to convert or for which a Conversion Notice is given prior to
the Redemption Payment Date. On the Redemption Payment Date, the Redemption
Amount, less any portion of the Redemption Amount against which the Holder has
previously exercised its rights pursuant to Section 3.1, shall be paid in good
funds to the Holder. In the event the Borrower fails to pay the Redemption
Amount on the Redemption Payment Date as set forth herein, then (i) at the
Holder’s election, such Notice of Redemption will be null and void or Holder may
enforce the Notice of Redemption, (ii) Borrower will not have the right to
deliver another Notice of Redemption, and (iii) Borrower’s failure may be deemed
by Holder to be a non-curable Event of Default. A Notice of Redemption may be
cancelled at the option of the Holder, if at any time during the Redemption
Period an Event of Default, or an event which with the passage of time or giving
of notice would become an Event of Default (whether or not such Event of Default
has been cured), occurs. Notices of Redemption must be given to the Holder with
respect to all amounts owed by Borrower to Holder in proportion to the
outstanding Principal Amounts of the Notes held by the Holder on the date Notice
of Redemption is given.

ARTICLE III

CONVERSION RIGHTS

                    3.1.      Holder’s Conversion Rights. Subject to Section
3.2, the Holder shall have the right, but not the obligation, to convert all or
any portion of the then aggregate outstanding Principal Amount of

3

--------------------------------------------------------------------------------

this Note, together with interest and fees due hereon, and any sum arising under
the Subscription Agreement, and the August 2009 Transaction Documents, including
but not limited to Liquidated Damages, into shares of Common Stock, subject to
the terms and conditions set forth in this Article III, at the rate of $0.0025
per share of Common Stock (“Fixed Conversion Price”), as the same may be
adjusted pursuant to this Note and the Subscription Agreement. The Holder may
exercise such right by delivery to the Borrower of a written Notice of
Conversion pursuant to Section 3.3. Anything to the contrary herein
notwithstanding, the Holder may convert up to one-fifth (1/5th) of the initial
Principal Amount of this Note, on a cumulative basis, each 30 days following the
initial 180 days after the Issue Date at a conversion price equal to the lesser
of (i) the Fixed Conversion Price, or (ii) seventy-five percent (75%) of the
average daily closing bid prices of the Common Stock as reported by Bloomberg
L.P. for the Principal Market for the five trading days preceding the date of
the Notice of Conversion (as defined in Section 3.3) is given to the Borrower.

                    3.2.      Conversion Limitation. Neither Holder nor the
Borrower may convert on any date that amount of the Note Principal or interest
in connection with that number of shares of Common Stock which would be in
excess of the sum of (i) the number of shares of Common Stock beneficially owned
by the Holder and its affiliates on a Conversion Date, Repayment Date, or
interest payment date, as the case may be, (ii) any Common Stock issuable in
connection with the unconverted portion of the Note, and (iii) the number of
shares of Common Stock issuable upon the conversion of the Note with respect to
which the determination of this provision is being made, which would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Borrower on such Conversion Date. For
the purposes of the provision to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. Subject to
the foregoing, the Holder shall not be limited to aggregate conversions of only
4.99% and aggregate conversion by the Holder may exceed 4.99% . The Holder shall
have the authority and obligation to determine whether the restriction contained
in this Section 2.3 will limit any conversion hereunder and to the extent that
the Holder determines that the limitation contained in this Section applies, the
determination of which portion of the Notes are convertible shall be the
responsibility and obligation of the Holder. The Holder may waive the conversion
limitation described in this Section 2.3, in whole or in part, upon and
effective after 61 days prior written notice to the Borrower to increase such
percentage to up to 9.99% .

                    3.3.      Mechanics of Holder’s Conversion.

                                (a)      In the event that the Holder elects to
convert any amounts outstanding under this Note into Common Stock, the Holder
shall give notice of such election by delivering an executed and completed
notice of conversion (a “Notice of Conversion”) to the Borrower, which Notice of
Conversion shall provide a breakdown in reasonable detail of the Principal
Amount, accrued interest and amounts being converted. The original Note is not
required to be surrendered to the Borrower until all sums due under the Note
have been paid. On each Conversion Date (as hereinafter defined) and in
accordance with its Notice of Conversion, the Holder shall make the appropriate
reduction to the Principal Amount, accrued interest and fees as entered in its
records. Each date on which a Notice of Conversion is delivered or telecopied to
the Borrower in accordance with the provisions hereof shall be deemed a
“Conversion Date.” A form of Notice of Conversion to be employed by the Holder
is annexed hereto as Exhibit A.

                                (b)      Pursuant to the terms of a Notice of
Conversion, the Borrower will issue instructions to the transfer agent
accompanied by an opinion of counsel (if so required by the Borrower’s transfer
agent), and, except as otherwise provided below, shall cause the transfer agent
to transmit the certificates representing the Conversion Shares to the Holder by
crediting the account of the Holder’s

4

--------------------------------------------------------------------------------

designated broker with the Depository Trust Corporation (“DTC”) through its
Deposit Withdrawal Agent Commission (“DWAC”) system within three (3) business
days after receipt by the Borrower of the Notice of Conversion (the “Delivery
Date”). In the case of the exercise of the conversion rights set forth herein,
the conversion privilege shall be deemed to have been exercised and the
Conversion Shares issuable upon such conversion shall be deemed to have been
issued upon the date of receipt by the Borrower of the Notice of Conversion. The
Holder shall be treated for all purposes as the beneficial holder of such shares
of Common Stock, or, in the case that Borrower delivers physical certificates as
set forth below, the record holder of such shares of Common Stock, unless the
Holder provides the Borrower written instructions to the contrary.
Notwithstanding the foregoing to the contrary, the Borrower or its transfer
agent shall only be obligated to issue and deliver the shares to the DTC on the
Holder’s behalf via DWAC (or certificates free of restrictive legends) if the
registration statement providing for the resale of the shares of Common Stock
issuable upon the conversion of this Note is effective and the Holder has
complied with all applicable securities laws in connection with the sale of the
Common Stock, including, without limitation, the prospectus delivery
requirements and has provided representations accordingly. In the event that
Conversion Shares cannot be delivered to the Holder via DWAC, the Borrower shall
deliver physical certificates representing the Conversion Shares by the Delivery
Date to an address designated by Holder in the U.S.

               3.4.      Conversion Mechanics.

                            (a)      The number of shares of Common Stock to be
issued upon each conversion of this Note pursuant to this Article III shall be
determined by dividing that portion of the Principal Amount and interest and
fees to be converted, if any, by the then applicable Fixed Conversion Price or
the conversion price described in Section 3.1(ii), as applicable.

                            (b)      The Fixed Conversion Price and number and
kind of shares or other securities to be issued upon conversion shall be subject
to adjustment from time to time upon the happening of certain events while this
conversion right remains outstanding, as follows:

                                        A.      Merger, Sale of Assets, etc. If
(A) the Borrower effects any merger or consolidation of the Borrower with or
into another entity, (B) the Borrower effects any sale of all or substantially
all of its assets in one or a series of related transactions, (C) any tender
offer or exchange offer (whether by the Borrower or another entity) is completed
pursuant to which holders of Common Stock are permitted to tender or exchange
their shares for other securities, cash or property, (D) the Borrower
consummates a stock purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with one or more persons or entities whereby such other persons or
entities acquire more than the 50% of the outstanding shares of Common Stock
(not including any shares of Common Stock held by such other persons or entities
making or party to, or associated or affiliated with the other persons or
entities making or party to, such stock purchase agreement or other business
combination), (E) any "person" or "group" (as these terms are used for purposes
of Sections 13(d) and 14(d) of the 1934 Act) is or shall become the "beneficial
owner" (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate Common Stock of the Borrower, or (F) the Borrower effects
any reclassification of the Common Stock or any compulsory share exchange
pursuant to which the Common Stock is effectively converted into or exchanged
for other securities, cash or property (in any such case, a "Fundamental
Transaction"), this Note, as to the unpaid principal portion thereof and accrued
interest thereon, shall thereafter be deemed to evidence the right to convert
into such number and kind of shares or other securities and property as would
have been issuable or distributable on account of such Fundamental Transaction,
upon or with respect to the securities subject to the conversion right
immediately prior to such Fundamental Transaction. The foregoing provision shall
similarly apply to successive Fundamental

5

--------------------------------------------------------------------------------

Transactions of a similar nature by any such successor or purchaser. Without
limiting the generality of the foregoing, the anti-dilution provisions of this
Section shall apply to such securities of such successor or purchaser after any
such Fundamental Transaction.

                                        B.      Reclassification, etc. If the
Borrower at any time shall, by reclassification or otherwise, change the Common
Stock into the same or a different number of securities of any class or classes,
this Note, as to the unpaid principal portion hereof and accrued interest
hereon, shall thereafter be deemed to evidence the right to convert into an
adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.

                                        C.      Stock Splits, Combinations and
Dividends. If the shares of Common Stock are subdivided or combined into a
greater or smaller number of shares of Common Stock, or if a dividend is paid on
the Common Stock in shares of Common Stock, the Fixed Conversion Price shall be
proportionately reduced in case of subdivision of shares or stock dividend or
proportionately increased in the case of combination of shares, in each such
case by the ratio which the total number of shares of Common Stock outstanding
immediately after such event bears to the total number of shares of Common Stock
outstanding immediately prior to such event.

                                         D.      Share Issuance. So long as this
Note is outstanding, if the Borrower shall issue any Common Stock except for the
Excepted Issuances (as defined in the Subscription Agreement), and except for
payments to other Holders due on a Repayment Date, prior to the complete
conversion or payment of this Note, for a consideration per share that is less
than the Fixed Conversion Price that would be in effect at the time of such
issue, then, and thereafter successively upon each such issuance, the Fixed
Conversion Price shall be reduced to such other lower issue price. For purposes
of this adjustment, the issuance of any security or debt instrument of the
Borrower carrying the right to convert such security or debt instrument into
Common Stock or of any warrant, right or option to purchase Common Stock shall
result in an adjustment to the Fixed Conversion Price upon the issuance of the
above-described security, debt instrument, warrant, right, or option if such
issuance is at a price lower than the then applicable Fixed Conversion Price in
effect upon such issuance and again at any time upon any actual, permitted,
optional, or allowed issuances of shares of Common Stock upon any actual,
permitted, optional, or allowed exercise of such conversion or purchase rights
if such issuance is at a price lower than the Fixed Conversion Price in effect
upon any actual, permitted, optional or allowed such issuance. The reduction of
the Fixed Conversion Price described in this paragraph is in addition to the
other rights of the Holder described in the Subscription Agreement. Common Stock
issued or issuable by the Borrower for no consideration will be deemed issuable
or to have been issued for the par value per share of Common Stock. The
reduction of the Fixed Conversion Price described in this paragraph is in
addition to the other rights of the Holder described in the Subscription
Agreement.

                              (c)      Whenever the Conversion Price is adjusted
pursuant to Section 3.4(b) above, the Borrower shall promptly mail to the Holder
a notice setting forth the Conversion Price after such adjustment and setting
forth a statement of the facts requiring such adjustment.

                    3.5.      Reservation. During the period the conversion
right exists, Borrower will reserve from its authorized and unissued Common
Stock not less than one hundred seventy-five percent (175%) of the number of
shares to provide for the issuance of Common Stock upon the full conversion of
this Note. Borrower represents that upon issuance, such shares will be duly and
validly issued, fully paid and non-assessable. Borrower agrees that its issuance
of this Note shall constitute full authority to its officers, agents, and
transfer agents who are charged with the duty of executing and issuing stock
certificates to

6

--------------------------------------------------------------------------------

execute and issue the necessary certificates for shares of Common Stock upon the
conversion of this Note.

                    3.6      Issuance of Replacement Note. Upon any partial
conversion of this Note, a replacement Note containing the same date and
provisions of this Note shall, at the written request of the Holder, be issued
by the Borrower to the Holder for the outstanding Principal Amount of this Note
and accrued interest which shall not have been converted or paid, provided
Holder has surrendered an original Note to the Borrower. In the event that the
Holder elects not to surrender a Note for reissuance upon partial payment or
conversion, the Holder hereby indemnifies the Borrower against any and all loss
or damage attributable to a third-party claim in an amount in excess of the
actual amount then due under the Note, and the Borrower is hereby expressly
authorized to offset any such amounts mutually agreed upon by Borrower and
Holder or pursuant to a judgment in Borrower’s favor against amounts then due
under the Note.

ARTICLE IV

EVENTS OF DEFAULT

                    The occurrence of any of the following events of default
(“Event of Default”) shall, at the option of the Holder hereof, make all sums of
principal and interest then remaining unpaid hereon and all other amounts
payable hereunder immediately due and payable, upon demand, without presentment,
or grace period, all of which hereby are expressly waived, except as set forth
below:

                    4.1      Failure to Pay Principal or Interest. The Borrower
fails to pay any installment of Principal Amount, interest or other sum due
under this Note or any Transaction Document when due and such failure continues
for a period of five (5) business days after the due date.

                    4.2      Breach of Covenant. The Borrower breaches any
material covenant or other term or condition of the Subscription Agreement, this
Note or Transaction Document in any material respect and such breach, if subject
to cure, continues for a period of ten (10) business days after written notice
to the Borrower from the Holder.

                    4.3      Breach of Representations and Warranties. Any
material representation or warranty of the Borrower made herein, in the
Subscription Agreement, Transaction Document or in any agreement, statement or
certificate given in writing pursuant hereto or in connection herewith or
therewith shall be false or misleading in any material respect as of the date
made and the Closing Date.

                    4.4      Receiver or Trustee. The Borrower or any Subsidiary
of Borrower shall make an assignment for the benefit of creditors, or apply for
or consent to the appointment of a receiver or trustee for them or for a
substantial part of their property or business; or such a receiver or trustee
shall otherwise be appointed.

                    4.5      Judgments. Any money judgment, writ or similar
final process shall be entered or filed against Borrower or any subsidiary of
Borrower or any of their property or other assets for more than $50,000, and
shall remain unvacated, unbonded, unappealed, unsatisfied, or unstayed for a
period of forty-five (45) days.

                    4.6      Non-Payment. A default by the Borrower under any
one or more obligations in an aggregate monetary amount in excess of $100,000
for more than twenty (20) days after the due date, unless the Borrower is
contesting the validity of such obligation in good faith.

7

--------------------------------------------------------------------------------

                    4.7      Bankruptcy. Bankruptcy, insolvency, reorganization,
or liquidation proceedings or other proceedings or relief under any bankruptcy
law or any law, or the issuance of any notice in relation to such event, for the
relief of debtors shall be instituted by or against the Borrower or any
Subsidiary of Borrower.

                    4.8      Delisting. Delisting of the Common Stock from any
Principal Market for a period of seven consecutive trading days; or notification
from a Principal Market that the Borrower is not in compliance with the
conditions for such continued listing on such Principal Market.

                    4.9      Stop Trade. An SEC or judicial stop trade order or
Principal Market trading suspension with respect to Borrower’s Common Stock that
lasts for five or more consecutive trading days.

                    4.10      Failure to Deliver Common Stock or Replacement
Note. Borrower’s failure to timely deliver Common Stock to the Holder pursuant
to and in the form required by this Note or the Subscription Agreement, or if
required, a replacement Note.

                    4.11      Reverse Splits. The Borrower effectuates a reverse
split of its Common Stock without twenty days prior written notice to the
Holder.

                    4.12      Cross Default. A default by the Borrower of a
material term, covenant, warranty or undertaking of any Transaction Document or
other agreement to which the Borrower and Holder are parties, or the occurrence
of a material event of default under any such other agreement which is not cured
after any required notice and/or cure period.

                    4.13      Reservation Default. Failure by the Borrower to
have authorized and reserved for issuance upon conversion of the Note the amount
of Common Stock as set forth in this Note and the Subscription Agreement.

                    4.14      Financial Statement Restatement. The restatement
of any financial statements filed by the Borrower for any date or period from
two years prior to the Issue Date of this Note and until this Note is no longer
outstanding, if the result of such restatement would, by comparison to the
unrestated financial statements, have constituted a Material Adverse Effect.

                    4.15      Event Described in Subscription Agreement. The
occurrence of an Event of Default as described in the Subscription Agreement
that, if susceptible to cure, is not cured during any designated cure period.

                    4.16      Other Note Default. The occurrence of any Event of
Default under any Other Note that endures for longer than any applicable cure
period in such Other Note.

ARTICLE V

PRIORITY

                    5.      Priority. The holder of this Note has been granted
rights and benefits senior and superior to the rights granted to or held by
other creditors and equity holders of the Borrower. These rights are described
in the Subscription Agreement and the August 2009 Transaction Documents.

ARTICLE VI

8

--------------------------------------------------------------------------------

MISCELLANEOUS

                    6.1      Failure or Indulgence Not Waiver. No failure or
delay on the part of Holder hereof in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. All rights and
remedies existing hereunder are cumulative to, and not exclusive of, any rights
or remedies otherwise available.

                    6.2      Notices. All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Borrower to: Liberty Star Uranium &
Metals Corp., 5610 E. Sutler Lane, Tucson, Arizona 85712, Attn: James A.
Briscoe, President, telecopier: (520) 844-1118, with a copy by telecopier only
to: Clark Wilson LLP, 800-885 West Georgia Street, Vancouver, B.C. Canada, Attn:
Bernard Pinsky, Esq., telecopier: (604) 687-6314, and (ii) if to the Holder, to
the name, address and telecopy number set forth on the front page of this Note,
with a copy by telecopier only to Grushko & Mittman, P.C., 551 Fifth Avenue,
Suite 1601, New York, New York 10176, telecopier number: (212) 697-3575.

                    6.3      Amendment Provision. The term “Note” and all
reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented.

                    6.4      Assignability. This Note shall be binding upon the
Borrower and its successors and assigns, and shall inure to the benefit of the
Holder and its successors and assigns.

                    6.5      Cost of Collection. If default is made in the
payment of this Note, Borrower shall pay the Holder hereof reasonable costs of
collection, including reasonable attorneys’ fees.

                    6.6      Governing Law. This Note shall be governed by and
construed in accordance with the laws of the State of New York without regard to
conflicts of laws principles that would result in the application of the
substantive laws of another jurisdiction. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the civil or state courts of New York or in the federal
courts located in the State and county of New York. Both parties and the
individual signing this Agreement on behalf of the Borrower agree to submit to
the jurisdiction of such courts. The prevailing party shall be entitled to
recover from the other party its reasonable attorney's fees and costs. In the
event that any provision of this Note is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law

9

--------------------------------------------------------------------------------

shall not affect the validity or unenforceability of any other provision of this
Note. Nothing contained herein shall be deemed or operate to preclude the Holder
from bringing suit or taking other legal action against the Borrower in any
other jurisdiction to collect on the Borrower's obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other decision in favor of the Holder. This Note shall be
deemed an unconditional obligation of Borrower for the payment of money and,
without limitation to any other remedies of Holder, may be enforced against
Borrower by summary proceeding pursuant to New York Civil Procedure Law and
Rules Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought. For purposes of such rule or statute, any other document
or agreement to which Holder and Borrower are parties or which Borrower
delivered to Holder, which may be convenient or necessary to determine Holder’s
rights hereunder or Borrower’s obligations to Holder are deemed a part of this
Note, whether or not such other document or agreement was delivered together
herewith or was executed apart from this Note.

                    6.7      Maximum Payments. Nothing contained herein shall be
deemed to establish or require the payment of a rate of interest or other
charges in excess of the maximum permitted by applicable law. In the event that
the rate of interest required to be paid or other charges hereunder exceed the
maximum permitted by such law, any payments in excess of such maximum shall be
credited against amounts owed by the Borrower to the Holder and thus refunded to
the Borrower.

                    6.8.      Construction. Each party acknowledges that its
legal counsel participated in the preparation of this Note and, therefore,
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be applied in the interpretation of this
Note to favor any party against the other.

                    6.9      Redemption. This Note may not be redeemed or called
without the consent of the Holder except as described in this Note or the
Subscription Agreement.

                    6.10      Shareholder Status. The Holder shall not have
rights as a shareholder of the Borrower with respect to unconverted portions of
this Note. However, the Holder will have the rights of a shareholder of the
Borrower with respect to the Shares of Common Stock to be received after
delivery by the Holder of a Conversion Notice to the Borrower.

                    6.11      Non-Business Days. Whenever any payment or any
action to be made shall be due on a Saturday, Sunday or a public holiday under
the laws of the State of New York, such payment may be due or action shall be
required on the next succeeding business day and, for such payment, such next
succeeding day shall be included in the calculation of the amount of accrued
interest payable on such date.

                    6.12      Modification. The terms, provisions,
convertability, enforcement and other matters relating to this Note may be
modified, amended and controlled by a Majority in Interest as defined in the
Subscription Agreement.

10

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its
name by an authorized officer as of the ____ day of August, 2009.

LIBERTY STAR URANIUM & METALS CORP. |


By:________________________________
             Name:
             Title:

 

WITNESS:

 


______________________________________

11

--------------------------------------------------------------------------------

NOTICE OF CONVERSION

(To be executed by the Registered Holder in order to convert the Note)

          The undersigned hereby elects to convert $_________ of the principal
and $_________ of the interest due on the Note issued by Liberty Star Uranium &
Metals Corp. on August ___, 2009 into Shares of Common Stock of Liberty Star
Uranium & Metals Corp. (the “Borrower”) according to the conditions set forth in
such Note, as of the date written below.

Date of Conversion:
____________________________________________________________________


Conversion Price:
______________________________________________________________________


Number of Shares of Common Stock Beneficially Owned on the Conversion Date: Less
than 5% of the outstanding Common Stock of Liberty Star Uranium & Metals Corp.

Shares To Be Delivered:
_________________________________________________________________

Signature:
____________________________________________________________________________

Print Name: 
__________________________________________________________________________


Address:_____________________________________________________________________________


               
____________________________________________________________________________

12

--------------------------------------------------------------------------------